                                                                               FILED
                                                                                JAN D3 2019
                                                                            Cieri< US D .
                  IN THE UNITED STATES DISTRICT COURT                          District Of ~tnct Court
                                                                                       .     ontana
                                                                                     MISSoula
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 JESSE LEE SACKETT,                            Cause No. CV 18-197-M-DLC-JCL
                                                         CV 19-04-H-DLC-JTJ
              Petitioner,

       vs.                                     ORDER TRANSFERRING VENUE

 T.J. MCDERMOTT,

              Respondent.


      On December 26, 2018, pursuant to this Court's Order, Mr. Sackett filed an

Amended Petition for Writ of Habeas Corpus, accompanied by a Motion to Change

Venue. (Docs. 6 & 7.)

      Sackett's Motion to Change Venue is well taken. Although he is currently

in custody at the Missoula County Detention Facility, Sackett expressly states he is

not challenging his April 24, 1987 judgment, but rather the unlawful imprisonment

and illegal restraint that occurred when he was transferred across state lines at the

direction of the Montana Department of Corrections and/or Montana State Prison,

first to Texas and then back to Montana. See, (Doc. 6 at 3, Ir 15(A); 4, Ir 15(B)).

The appropriate venue for such a challenge is the Helena Division. D. Mont. L.R.

1.2(c)(4), 3.2(b)(2)(A).

      Accordingly, IT IS HEREBY ORDERED that Mr. Sackett's petition is

                                           1
TRANSFERRED to the Helena Division. All parties shall refer only to Cause No.

CV 19-04-H-DLC-JTJ in connection with this action.

       Mr. Sackett must immediately notify the Court of any change in his mailing

address by filing a "Notice of Change of Address" under the appropriate cause

number. Failure to do so may result in dismissal of his petition without notice to

him.

       DATED this 3rd day of Janua



                                          emiah C. Lynch
                                         nited States Magistrate Judge




                                         2
